DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 1/17/2022 has been entered.  Claim 20 is cancelled; claims 1-19 and 21-26 remain pending in the Application.  The amendments to the claims have overcome each and every Drawing and Claim Objection and 112(b) Rejection previously set forth in the Non-Final Office Action mailed 10/27/2021.  Accordingly, the claims are in condition for allowance.

Allowable Subject Matter
Claims 1-19 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closes prior art includes Lloyd et al. (US 3752017) and Fukunaga (US 3980861).  Lloyd teaches a thermal hand tool including a pair of oppositely disposed prongs each terminating in a chuck (Fig 23), a pair of thermal cartridges/blades (such as 223 and 233 in Fig 24) which fit into the chucks.  Fukunaga teaches a thermal tool including a pair of oppositely disposed prongs each terminating in a pair of blades, the blades having hollow sections into which heater assemblies (such as 60 in Figs 9-11).  Neither Lloyd nor Fukunaga teaches a thermal tool heater assemblies which fit within hollow sections of thermal cartridges which are located within chucks at the end of a pair of oppositely disposed prongs.  For at least these reasons, and along with the other limitations, the claims are allowable over the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723